REQUESTED BY: Senator John DeCamp Nebraska State Legislature State Capitol Building Lincoln, Nebraska
Dear Senator DeCamp:
Following the enactment of LB 19, the Nebraska Beef Industry Development Act, you have asked that we consider its constitutionality in order that any problems there might be may yet be corrected during the present legislative session.
In response we have compared the provisions of LB 19 with those of Neb.Rev.Stat. §§ 2-2302 to 2-2321 (Cum. Supp. 1982), the Wheat Development Act, enacted into law during the 1981 session of the Legislature. From our examination of the provisions of the two acts we find that their essential provisions, particularly the method and assessment of the fee or tax for the support of the purposes of the act, are similar, if not identical.
When the provisions of the Wheat Development Act was before the Legislature, as LB 11, we were asked to examine its provisions as to constitutionality and we concluded that it was constitutional, with one exception not present in LB 19.
We enclose herewith a copy of our Opinion No. 88 dated April 30, 1981, concerning the Wheat Development Act, which we believe cover the questions that have thus far been raised concerning the provisions of LB 19.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General